Title: To Thomas Jefferson from François Adriaan Van der Kemp, 26 May 1823
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas

Dear and Respected Sir:Oldenbarneveld
26 May 1823.I thank you cordially for your last favour of Jan. 19 as I too received again a fair proof. that whatever difficulty may attend the expression of our mind in writing—yet—you possess the full powers of body as well as of mind—whenever you can do good, as art inclined to bestow a new act of kindness—In this every reader would coincide, could I, without your consent, publish the contents of Letters. with which I now and then am honoured—and yet my British Frends should be gratified, could I place it in their power—to gratify their Readers—as once I was enabled to do—in Forwarding them—and why—are these favours witholden—as I can not doubt, as you have it in your power to bestow these, and you cannot suspect, that in any manner, I could abuse your confidence, I do not now recollect, it may be by want of memory—a “Memoir—or rather out lines on the Doctrine and Character of Jesus” upon the plan—of a sketch of a desired work, which I published in the 11 vol—of the Gen. Repos. and of which I have now the prospect, that it shall be executed in Europe by an able hand: It was once undertaken, when death giveth its veto—If you did see the afor mentioned outlines—I would copy these—in the hope—of obtaining your criticisms upon it.—My sight is nearly gone. by perusing during four years upon the old Dutch Records—and as a Reward for my unwearied Labours—is now the allowed compensation for my contingent expences—notwithstanding the unrelenting exertions of the late Gov. Clinton—supported by the Secretary of Atate witholden. but although this injustice hurts my feelings  it can not humble me—as long I continue to be honoured with the regards of a Jefferson—an Adams—a Clinton.Although I can not flatter myself—to be often honoured with Letters, while the writing is peneble, and so many others possess far higher claims on your indulgence—yet I live not without hope I might eventually obtain a similar kindness as before or you might employ an amenusensis as my friend Adams—you might forward some art:—to copy these and return the originals—when I punctually should execute the received orders and I have an unlimited confidence in the discretion of the Rev. Aspland—the Ed. of the Gen. Repos. in England—while I presume, it must give you some Satisfaction—to see some of your productions published—and to be informed of their fate—will you favour me with your Lett. to Dr Price in 1789—on the French Revolution—I obtained those of my friend Adams on the same subject—I might in due time—make a proper use of it—for which in such a case: I have my venerable friends consent. Have you seen G. Henston’s audacious treatise, Ecce Homo? and what is your opinion of its worth—if it has any real one? He, unquestionably, possesses some talents—but—had he not been persecuted—Ecce Homo soon might have been forgotten—how few recollect now Mirbeau’s Syst. de la Nature—and yet the stile was elegant—What you understand by Petreoues Las gallen meum the Italian Latte de Galena? something more than a dainty dish?Reflecting lately on the system of the universe—or that of our Planetary—on our Little globe—the whole seems to be concatenated—and ruled by an Intelligent omnipresent good—Being—creating during all eternity linking the whole together—superintending the whole—directing all sensible Beings to a higher degree of perfection. our planetary system—may thus be as small a link—of the wonderful whole, as our little earth is of the solar system. and a Jefferson—may in a more elevated station  be wonder—within what narrow limits his now extensive knowledge was comprehended—and yet then we shall see only a part and enjoy increasing happiness—agreably to our moral capacity.  May not the same prevail with regard to the Brute creation—the little worm not excepted. born—as Dante sung—to become once the Angelic Butter fly. and at that moment New born. shall begin a new course of schooling.But I may not abuse your indulgence longer—continue to enjoy health and happiness—the gratitude of your country—the respect and veneration—of all who are honoured with your acquaintance—and do well to all around you—I possess only the Philad. ed. of your Not. on Virginia in 1786—Do the following ed. contain any additions?Continue to favour me with a place in your remembrance. and believe me with the highest respectYour obliged stFr. Adr. van der Kemp